ON THE MERITS                              (293 P. 590)
Department 1.
MODIFIED AND AFFIRMED. REHEARING DENIED.
In view of the record, the questions for review on this appeal are very limited. No assignments of error have been made by reason of the admission or rejection of testimony. No exceptions were taken to the instructions of the court. The motion for a new trial was not presented to the trial court for disposal.
In this state of the record, we have only to decide whether the complaint supports the verdicts and judgment: Marks v. FirstNational Bank, 84 Or. 601 (165 P. 673).
The complaint alleges that defendant made, issued and delivered to plaintiff's ward, W.J. Haberly, its fire insurance policy No. 30193, which said policy provided, among other things, as follows:
"The Farmers Mutual Fire Relief Association of Portland, Oregon, in consideration of the stipulations herein named and of the agreement by the insured to comply with the special regulations contained in the constitution and by-laws printed on page three herein, and of the payment of One ($1.00) Dollar policy fee and Twenty-eight ($28.00) Dollars application fee, and all installments as they become due, does insure W.J. Haberly for the term of five (5) years from the 10th day of March, 1925, at noon to the 10th day of March, 1930, at noon, against all direct loss or damage by fire or lightning except as provided in the conditions referred to herein, to an amount not to exceed Eight Thousand ($8,000.00) Dollars, on the following described property while located and contained as described herein and not elsewhere, towit: * * * * * On *Page 38 
Barn No. 1, $2500.00; on grain (2/3 mkt. value) while therein, $500.00; on hay (2/3 mkt. value) while therein, $250.00; on harness while therein, $100.00; on horses (at $100.00 each) while therein, $550.00; on cows ($50.00 each) while therein, $100.00 * * * * * Concurrent insurance to the amount of $8,000.00 in the Farmers Mutual Fire Relief of Butteville is hereby granted. * * * * Situated (except as otherwise provided) on and confined to premises owned and (or) occupied by the insured, towit, 455 acres in section 2, twp. 7 south, range 1 west, in Marion County, State of Oregon."
The complaint also alleges that the barn referred to in said policy was of the reasonable value of $5,000.
The complaint fails to allege the terms and conditions of the policy applicable when concurrent insurance is procured; but does allege that concurrent insurance allowed was obtained from the Farmers Mutual Fire Relief of Butteville.
After verdict, we are justified in having recourse to the policy itself, not in the sense of examining the evidence in the case, but in the nature of an aid in construing the complaint. The policy was introduced by plaintiff who thereby vouched for its accuracy, and was received in evidence without objection on the part of the defendant. We do not, however, give it evidential value. It serves only to render plaintiff's complaint complete.
Section 10 of defendant's by-laws is set forth on page three of this policy as follows:
"Any member wishing to carry additional insurance in any other company must obtain the consent of the association in writing, and in such cases where consent is given, the association shall be liable only for its pro rata amount of the actual two-thirds of the cash value of the property at the time of a loss." *Page 39 
At this point we are confronted with the contention that Or. L., § 6458, being the valued policy provision of the code enacted in 1893, and which was declared by this court to have been impliedly repealed by Or. L., § 6459 (Sheridan v. Pacific StatesFire Insurance Co., 107 Or. 285, 212 P. 783), was reenacted by virtue of the final sentence of Or. L., § 6386, which reads as follows:
"Nothing herein contained shall be deemed to repeal or modify section 6458."
We cannot agree with this contention.
"The mere reference to a repealed act or section as still in force, or the supposition or assumption on the part of the legislature that such act or section remains in force, does not affect the repeal or restore the law." 1 Lewis' Sutherland Statutory Construction (2d Ed.) 573, § 295.
In a special verdict, the jury assessed the value of the barn at $7,000. Judgment was rendered for one-third (one-half of two-thirds) of the total value of the destroyed property, as assessed by said special verdict.
We think that as to the difference between the amount of $5,000, alleged in the complaint to be the value of the barn, and the amount of $7,000, found by the jury in its special verdict to be its value, such verdict and the judgment based thereon are not supported by the complaint. In the state of the record the maximum recovery, which could be had for the destruction of the barn in question, is one-third of $5,000. The jury obviously awarded one-third of $7,000.
The judgment rendered is modified by reducing the amount recovered by plaintiff as damages to $2,166.67; and, as thus modified, it is affirmed. Appellant to recover costs on appeal.
COSHOW, C.J., BELT and RAND, JJ., concur. *Page 40